         Case 1:19-cv-08669-MKV Document 38 Filed 09/14/20 Page 1 of 2

                                                              USDC SDNY
                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                 DOC #:
                                                              DATE FILED: 09/14/2020
 MAJOR LEAGUE BASEBALL
 PROPERTIES, INC.,

                           Petitioner,
                                                               1:19-cv-8669-MKV
                    -against-
                                                           JUDGMENT AND ORDER
 CORPORACION DE TELEVISION Y
 MICROONDA RAFA, S.A,

                           Respondent.

MARY KAY VYSKOCIL, United States District Judge:

       On September 14, 2020, the Court issued an Opinion and Order granting Petitioner’s

Motion for Summary Judgment and confirming the arbitration award (the “Final Award”) from

which this case arises [ECF No. 37].

       Accordingly, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

   1. Petitioner Major League Baseball Properties, Inc. has judgment against Respondent
      Corporación de Television y Microonda Rafa, S.A., in the liquidated amount of
      $6,012,463.97 plus (1) post-judgment interest, pursuant to 28 U.S.C. § 1961, accruing
      thereafter through the date of payment; and (2) under the terms of the Final Award,
      reasonable attorneys’ fees and expenses incurred by Petitioner associated with the
      collection and enforcement of this Judgment;

   2. Petitioner shall submit documentation establishing the reasonable costs and disbursements
      incurred from the date of the Final Award through the date of issuance of this Judgment
      and Order that are associated with the conversion of the Final Award into this Judgement
      and Order and the collection and enforcement of the same. This documentation shall be
      submitted on or before October 5, 2020, and Respondent shall respond to Petitioner’s cost
      submission on or before October 20, 2020. The Court shall consider Petitioner’s
      submission and Respondent’s response and, if appropriate, amend this Judgment to include
      any additional amount owed to Petitioner.

   3. Petitioner shall submit documentation establishing the reasonable costs and disbursements
      incurred after the date of issuance of this Judgment and Order that are associated with the
      collection and enforcement of the same. This documentation shall be submitted within
      twenty-one (21) days of the full satisfaction of this Judgment and Respondent shall respond
      to Petitioner’s cost submission within fourteen (14) days after it is filed. The Court shall
        Case 1:19-cv-08669-MKV Document 38 Filed 09/14/20 Page 2 of 2




      consider Petitioner’s submission and Respondent’s response and, if appropriate, amend this
      Judgment to include any additional amount owed to Petitioner.

   4. This Court retains jurisdiction over the parties and the matter for any further proceedings
      as may be necessary to enforce the Arbitration Award and any further awards or judgments
      that may be obtained by Petitioner against Respondent.


SO ORDERED.
                                                    _________________________________
Date: September 14, 2020                            MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge




                                                2
